Citation Nr: 1434504	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  10-48 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 60 percent for service-connected bronchial asthma.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1976 to December 1979, and from December 1985 to July 1993, with additional unverified service.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2009 rating decision in which the RO increased the Veteran's disability rating for his service-connected bronchial asthma to 60 percent.  The Veteran filed a notice of disagreement (NOD) in April 2009.  A statement of the case (SOC) was issued in October 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans Appeals) in December 2010.  Subsequently, the RO issued a supplemental statement of the case (SSOC) in February 2013.   

In July 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of this hearing is associated with the claims file.  
  
The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  With the exception of a Board hearing transcript, the documents in Virtual VA are duplicative of the documents in the paper claims file.  Documents in the VBMS file are irrelevant to the issue on appeal.


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2. Pertinent to the August 2008 claim for increase, the Veteran's service-connected bronchial asthma has not been shown to be productive of forced expiratory volume in one second (FEV1) less than 40 percent predicted, or; forced expiratory volume in one second to forced vital capacity (FEV1/FVC) less than 40 percent, or; more than one attack per week with episodes of respiratory failure or requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.

3. The applicable schedular criteria are adequate to rate the Veteran's service-connected bronchial asthma at all points pertinent to this appeal, and a question of the Veteran's unemployability due to the disability has not been raised.


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for service-connected bronchial asthma are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.97, Diagnostic Code (DC) 6602 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1) .

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in a September 2008 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for an increased rating for service-connected asthma, what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA; this letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  Therefore, the September 2008 letter meets both the content of notice requirements described in Dingess/Hartman and Pelegrini, and the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records (STRs), private treatment records, and the reports of various VA examinations, which reflect consideration of all relevant evidence of record and contain sufficient detail upon which to rate the Veteran's service-connected asthma.  The Veteran has not identified any additional records that are relevant to his rating claim on appeal.  Also of record and considered in connection with the appeal is the transcript of the July 2013 Board hearing, along with various written statements provided by the Veteran.  The Board finds that no additional RO action  to further develop the record in connection with the matter decided herein, prior to appellate consideration, is required. 

The Veteran was provided an opportunity to set forth his contentions during the July 2013 Board hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ, who chairs a hearing, fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that the record reflects compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

Here, during the Board hearing, the undersigned identified the issue on appeal.  Also, information was solicited regarding the current symptoms of his asthma, and whether there were any outstanding medical records available.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  The record reflects that, during the pre-hearing discussion, the Veteran advised the VLJ that there was no additional documentary evidence to add to the record.  Although the undersigned did not explicitly suggest the submission of any specific discussion so, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that existing evidence had been overlooked with regard to the Veteran's claim for increased rating for bronchial asthma.  

The Board also notes that the reports of VA examination of record are adequate for rating purposes. See Barr v. Nicholson, 21 Vet. App. 303 (2007).    

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the filing of an increased rating claim until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10  (2007)..  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.
 
The Veteran filed his present claim for increase in August 2008. As a result of the Veteran's increased rating claim, the RO increased the Veteran's service-connected asthma to 60 percent under DC 6602, based on the FEV1 and the FVC results from pulmonary function tests (PFTs). 

Under the criteria for DC 6602, a 60 percent rating is assigned for bronchial asthma productive of FEV1 of 40-55 percent predicted, or; FEV1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.

A 100 percent rating is assigned for bronchial asthma productive of FEV1 less than 40 percent predicted, or; FEV1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  

Pertinent to the current claim, the report of an October 2008 VA examination documents the Veteran's report that the medication Advair, which he had started taking eight months prior, helped with his symptoms, but that he still used Albuterol two to three times per day.  The Veteran denied waking up at night with shortness of breath.  He added, however, that walking caused him shortness of breath and he had to use his Albuterol inhaler. The examiner noted that the Veteran's symptoms were exacerbated only with exercise.  No exacerbation of his symptoms was reported with change in weather, cats, dogs, carpeted floors, smoking, perfume, or dust.  The examiner also noted that the PFT revealed ventilatory limitations.  

A June 2009 Pulmonary Interpretation Report by Northwest Community Hospital noted a FEV1 of 52 percent pre and 58 percent post bronchodilators.  The FEV1/FVC was 103 pre bronchodilator, and 104 post bronchodilator..  The examiner indicated that spirometry revealed a mild obstruction with a positive response to bronchodilator.  Lung volumes showed a mild restrictive lung defect.  Diffusion capacity was within normal limits.

A September 2010 VA examiner noted that the Veteran's bronchial asthma was induced by exercise, for example having sex or walking some short distances.  It was noted that the Veteran's asthma was well controlled until 2008, when he had an acute episode of shortness of breath and wheezing, and was admitted to hospital for five days.  The Veteran stated that he was using the Albuterol inhaler about ten times a day.  He also stated that he had a gradual decline with respect to his exercise tolerance and he becomes short of breath even with walking 400 feet.  He further said that he has never used any oral steroids or intravenous steroids in the past few years.  

The September 2010 VA examiner documented the results of two PFTs in the examination report.   On the October 2008 PFT, FEV1 was 42 percent predicted, and FVC was 45 percent predicted.  There was no significant bronchodilator.  On the September 2010 PFT, FEV1 was 48 percent predicted; FEV1 postbronchodilator was 46 percent predicted; FVC was 52 percent predicted; and postbronchodilator, the FVC was 49 percent predicted.  The FEV1/FVC ratio was 74 percent.  

A September 2012 VA examiner diagnosed the Veteran with asthma.  The examiner stated that the Veteran's respiratory condition of asthma did not require the use of oral or parenteral corticosteroid medications, oral bronchodilators, or antibiotics.  The examiner further stated that the Veteran did not require outpatient oxygen therapy.  It was noted, however, that the Veteran's condition required the use of inhaled medications.  
The PFT results were as follows: prebroncholidator, the FVC was 63 percent predicted, the FEV1 was 56 percent predicted, and the FEV1/FVC was 70 percent predicted; postbronchodilator, the FVC was 62 percent predicted, FEV1 was 61 percent predicted, and FEV1/FVC was 79 percent predicted. 

Considering the evidence of record in light of the applicable authority, the Board finds that a rating in excess of 60 percent is not warranted at point pertinent to the 2008 claim for increase.  The VA examination reports and private medical records indicate that PFTs did not reveal FEV of less than 40 percent predicted, or, FEV1/FVC of less than 40 percent to warrant a rating of 100 percent.  

Additionally, the Veteran has not alleged, and there is not medical documentation to the effect, that the Veteran's bronchial asthma is manifested by more than one attack per week with episodes of respiratory failure, or daily use of systemic high dose corticosteroids or immuno-suppressive medications.  In this regard, during the September 2010 VA examination, the Veteran reported a hospitalization in 2008 for an acute episode of shortness of breath and wheezing; however, there is no evidence to suggest an attack that occurred more than once per week (or even once per week).  The Veteran has not identified any evidence documenting a more than one attack per week, episodes of respiratory failure, or daily use of systemic high dose corticosteroids or immuno-suppressive medications.  Therefore, the Veteran's claim for a 100 percent disability rating must fail.

In assessing the severity of the disability under consideration, the Board has considered the Veteran's and his wife's reported symptoms and assertions, which they are certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In this respect, the Veteran stated that even walking from the parking lot to his job, which is about 100 feet, causes him to be short-winded and that he needs his inhaler.  See Hearing Transcript, p. 4.  He also indicated that on a weekly basis, he goes through at least one inhaler, and that when he has "intercourse with [his] wife, ... it spearheads an attack immediately after, ...."  Id. at 5-7.  

In a December 2009 statement, the Veteran's wife stated that, even if the Veteran was not physically exerting himself, she noticed that he was sleeping during the day on the weekends, and that she has stood by the bedroom door, listening to him cough and breathe as if "it were his last breath while attempting to sleep."  She added that even sleeping pills did not stop his cough, and that he is constantly using his inhaler. 

The Board points out, however, that the criteria needed to support a higher rating under the applicable DC herein require testing results and other medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of a higher rating at any point pertinent to this appeal.         

The above determinations are based on consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that there is no showing that, at any pertinent point, the Veteran's asthma has reflected so exceptional or so unusual a picture as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited in the January 2007 SOC).

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as 'governing norms.'  Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalizations).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.

The Board finds that the applicable schedular criteria are adequate to rate the Veteran's asthma disability at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology as measured by the results of PFTs, and a higher rating for more significant impairment is available.   Moreover, there is no medical indication or argument that the applicable criteria are inadequate to rate the disability under consideration at any pertinent point.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board points out that if the Veteran or the record reasonably raises a question as to whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel of the claim for higher rating is the matter of the Veteran's entitlement to TDIU due the disability under consideration. See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the record indicates that the Veteran remains employed as a supervisor at the U.S. Postal Service.  See Hearing Transcript, pp. 3-4.  Moreover, although he testified that he and his supervisors have discussed the future possibility of the Veteran's early retirement, there is no evidence or allegation even suggesting that, despite his job, at present, he is effectively rendered unemployable due to his service-connected bronchial asthma.  Thus, the record does not reasonably raise the matter of the Veteran's entitlement to a TDIU due to his bronchial asthma, and that matter need not be addressed...  

For all the foregoing reasons, the Board concludes that there is no basis for staged rating of the Veteran's bronchial asthma, pursuant to Hart, supra, and that the claim for an increased rating must denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A rating in excess of 60 percent for service-connected bronchial asthma is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


